Citation Nr: 1726740	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-44 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for heart disease, to include as secondary to a psychiatric disability.

3. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee (left knee disability).

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 17, 1971, to July 30, 1971, from July 10, 1988, to September 21, 1988, from October 1990 to May 1991, and from March 2003 to October 2004.  He also had periods of Army and Air National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his spouse testified before the Board at a July 2013 hearing conducted at the RO.  The Veteran also testified before a VA Decision Review Officer (DRO) at a May 2010 hearing.  Transcripts of both hearings are of record.

This case was previously before the Board in May 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required to ensure full compliance with VA's duty to assist the Veteran in the development of his claim.  

With respect to the claim of service connection for an acquired psychiatric disability, the Board instructed in May 2014 that the Veteran be provided a VA examination to address the etiology of his claimed condition.  While such an examination was conducted in January 2016, this examination is inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the VA examiner did not provide an etiological opinion, instead determining that the Veteran does not now nor has he ever been diagnosed with a mental health disorder.  However, a review of VA treatment records reveal diagnoses of an unspecified anxiety disorder (see, e.g., July 2014 VA mental health note) and persistent depressive disorder (see, e.g., February 2016 VA mental health outpatient note).  It is clear that the Veteran has been diagnosed with an acquired psychiatric disorder during the course of the instant appeal and, therefore, has met the "current disability" requirement of a service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  In light of medical records of record indicating the Veteran has been diagnosed with a psychiatric disorder, a new VA examination is appropriate in order to obtain an etiological opinion regarding this disability.

With respect to the Veteran's claim of service connection for a heart disability, he has asserted that this condition may be secondary to his psychiatric disorder.  Thus, should service connection be awarded for a psychiatric disorder, another VA examination is warranted to determine if service connection for a heart disability is warranted on a secondary basis.  See generally 38 C.F.R. § 3.310 (2016).

Further, the Veteran was provided a VA examination in January 2016 to address the current severity of his left knee disability.  However, this examination is inadequate for rating purposes.  The Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The January 2016 VA examination report does not include any section for recording ranges of motion on active or passive testing and, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Further, this examination did not provide ranges of motion of the opposite joint.  Therefore, pursuant to the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected left knee disability.

Finally, because these remanded claims may potentially affect the outcome of the Veteran's claim for TDIU, this claim must also be remanded so that all issues "inextricably intertwined" the TDIU claim can be developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the January 2016 VA mental health examination or, if not available, to another examiner with the appropriate medical expertise.  If the examiner determines an additional clinical evaluation of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including this REMAND must be reviewed by the examiner.  

After a review of the claims file, and clinical evaluation of the Veteran if performed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current psychiatric disorder began in service, was caused by service, or is otherwise etiologically related to the Veteran's period(s) of active service.

In providing this opinion, the examiner is instructed to accept a current diagnoses of anxiety disorder and persistent depressive disorder.  A complete rationale must be provided for any opinion expressed.

2. If, and only if, it is determined service connection for a psychiatric disorder is warranted, return the claims file to the examiner who conducted the January 2016 VA heart examination or, if not available, to another examiner with the appropriate medical expertise.  If the examiner determines an additional clinical evaluation of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including this REMAND must be reviewed by the examiner.  

After a review of the claims file, and clinical evaluation of the Veteran if performed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current heart disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's diagnosed psychiatric disorders other than PTSD, including anxiety disorder and persistent depressive disorder.

A complete rationale must be provided for any opinion expressed.

3. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disability.  The entire claims file, including this REMAND must be reviewed by the examiner.  All clinically indicated tests and consultations should be performed and any findings reported in detail. 

The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

A complete rationale must be provided for all opinions expressed.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




